—Appeal by defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 24, 1982, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*385Despite defendant’s contention to the contrary, we conclude that the evidence adduced at trial was sufficient to permit a rational trier of fact to find that he was guilty of attempted robbery in the first degree (Penal Law § 160.15 [4]; People v Contes, 60 NY2d 620, 621).
We have considered defendant’s other claims of error and find them to be lacking in merit or unpreserved for appellate review as a matter of law. Mollen, P. J., Bracken, Brown and Rubin, JJ., concur.